Exhibit SHARE PURCHASE AGREEMENT Dated April 7, 2009 between CAPITAL MARITIME & TRADING CORP. and CAPITAL PRODUCT PARTNERS L.P. SHARE PURCHASE AGREEMENT (the “Agreement”), dated as of April 7, 2009, by and between CAPITAL MARITIME& TRADING CORP. (“CMTC”), a corporation organized under the laws of the Republic of the Marshall Islands, and CAPITAL PRODUCT PARTNERS L.P. (“CPLP”), a limited partnership organized under the laws of the Republic of the Marshall Islands. RECITAL WHEREAS, CPLP wishes to purchase from CMTC, and CMTC wishes to sell to CPLP, the five hundred (500) shares of common stock (the “Shares A”) representing all of the issued and outstanding shares of common stock of Mango Finance Corp., a corporation organized under the laws of the Republic of the Marshall Islands (the “Vessel A Owning Subsidiary”). WHEREAS, the Vessel A Owning Subsidiary is the registered owner of the Liberian flagged motor tanker “Agamemnon II” (the “Vessel A”). WHEREAS, CMTC wishes to transfer to CPLP all rights, title and interest in the Vessel A, and retain all assets, other than the Vessel A, the Contracts A (as defined below) and any necessary permits, and all liabilities of the Vessel A Owning Subsidiary. WHEREAS, the Vessel A is subject to a time charter party agreement (type BPTIME3) dated 7th August 2008 and entered into by the Vessel A Owning Subsidiary and BP Shipping Limited (the “Charterer A”) for a period of 3 years (plus/minus 30 days at Charterer A’s option) from January 23rd 2009 (the “Charter A”). WHEREAS, CMTC wishes to purchase from CPLP, and CPLP wishes to sell to CMTC, the five hundred (500) shares of common stock (the “Shares B”) representing all of the issued and outstanding shares of common stock of Canvey Shipmanagement Co., a corporation organized under the laws of the Republic of the Marshall Islands (the “Vessel B Owning Subsidiary”). WHEREAS, the Vessel B Owning Subsidiary is the registered owner of the Liberian flagged motor tanker “Assos” (the “Vessel B”). WHEREAS, CPLP wishes to transfer to CMTC all rights, title and interest in the Vessel B, and retain all assets, other than the Vessel B and any necessary permits, and all liabilities of the Vessel B Owning Subsidiary. WHEREAS, contemporaneously with the execution of this Agreement, CPLP and Capital Ship Management Corp. (“CSM”) will execute an amendment to the Management Agreement dated as of April 3, 2007, as subsequently amended, and entered into between CPLP and CSM (the “Amendment to the Management Agreement”). WHEREAS Vessel A Owning Subsidiary and Vessel B Owning Subsidiary, have elected to be treated as disregarded entities for U.S. federal income tax purposes, the Parties intend for this transaction to be treated, for U.S. federal income tax purposes, as a tax-free exchange of
